******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. ERIC STIGGLE
                (AC 36410)
         DiPentima, C. J., and Prescott and Pellegrino, Js.
    Argued October 8, 2014—officially released January 20, 2015

   (Appeal from Superior Court, judicial district of
                Fairfield, Devlin, J.)
  Stephanie L. Evans, assigned counsel, for the appel-
lant (defendant).
   Emily D. Trudeau, deputy assistant state’s attorney,
with whom, on the brief, was John C. Smriga, state’s
attorney, for the appellee (state).
                          Opinion

   PELLEGRINO, J. The defendant, Eric Stiggle, appeals
from the denial of his motion to vacate his guilty pleas.
On appeal, the defendant claims that (1) the trial court
abused its discretion by denying his motion because he
was not competent when he pleaded guilty, (2) the
court conducted an inadequate canvass, and (3) his trial
counsel rendered ineffective assistance.1 We disagree,
and affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. The defendant was charged with
numerous crimes related to the kidnapping of the vic-
tim, his then wife. On August 23, 2010, the court, Emons,
J., set bond in the amount of $1,000,000. During the
hearing, the defendant made many threatening com-
ments regarding the victim and was held in contempt
of court. At this time, the defendant’s counsel informed
the court that the defendant had a competency evalua-
tion pending in another case and that his behavior in
the court was due to some mental disabilities. Accord-
ingly, the contempt finding was vacated, and the court
continued the matter until the competency evaluation
was completed.
   On September 21, 2010, after learning that the defen-
dant posted his bond by fraud,2 and before the comple-
tion of the competency evaluation, the court, Thim, J.,
modified the defendant’s bond to $1,000,000 cash. The
defendant did not petition for a review of this modifica-
tion pursuant to General Statutes § 54-63g.3 Later, at
the defendant’s competency hearing on October 26,
2010, the court found that he understood the proceed-
ings against him and was able to assist in his defense,
and therefore was competent to stand trial.
  On December 22, 2011, the defendant pleaded guilty
to assault in the second degree in violation of General
Statutes § 53a-60 (a) (2), kidnapping in the first degree
in violation of General Statutes § 53a-92 (a) (2) (A),
unlawful restraint in the first degree in violation of
General Statutes § 53a-95, and larceny in the second
degree in violation of General Statutes §§ 53a-119 and
53a-123 (a) (1). The defendant was canvassed in open
court in accordance with Practice Book §§ 39-19, 39-
20, and 39-21,4 following which his guilty pleas were
accepted.
  On January 9, 2012, before the defendant was sen-
tenced, he filed a pro se motion to vacate his guilty
pleas. In that motion, the defendant argued that he is
mentally ill, and that at the time of his guilty pleas, his
medication was low and his trial counsel failed to
inform him of how the state would use facts related to
his charges. The motion also contained an additional
separate claim that his trial counsel was ineffective.
  Prior to the court’s hearing evidence on this motion,
competency hearing, which took place on April 23, 2012.
The court again found the defendant competent. After
the second competency hearing, the court conducted an
evidentiary hearing on a motion filed by the defendant
seeking to vacate his guilty pleas. At the evidentiary
hearing, the defense called Rena Kapoor, a psychiatrist.
Kapoor evaluated the defendant on three occasions and
gave three diagnoses of the defendant’s condition: per-
sonality disorder with antisocial and narcissistic traits,
bipolar disorder, and alcohol dependence. Kapoor did
not opine as to the defendant’s mental state at the time
of his plea. The state called Sally Kostant, a nurse clini-
cian who treated the defendant. Kostant testified that
she was familiar with his medications, and that his
medical records reflected compliance with his medica-
tions during December, 2011, the time period sur-
rounding the defendant’s guilty pleas. Kostant saw the
defendant twice during December, 2011, and noted that
when she saw the defendant after his guilty pleas, he
had stable presentation and appeared angry but
rational.
  In a December 26, 2012 memorandum of decision,
the court, Devlin, J., denied the defendant’s motion to
vacate his guilty pleas. The court sentenced the defen-
dant to a total effective term of twenty-three years of
incarceration, execution suspended after seventeen
years, followed by five years of probation. This appeal
followed. Additional facts will be set forth as necessary.
   On appeal, the defendant claims that the court abused
its discretion when it denied his motion to vacate his
guilty pleas. Specifically, the defendant contends that
his guilty pleas should be vacated because (1) at the
time of his guilty pleas, he was not mentally competent
and his medication was low, (2) the court conducted
an improper canvass, and (3) his trial counsel was inef-
fective. We discuss each of these claims in turn.
                             I
   The defendant first argues that his motion to vacate
his guilty pleas was improperly denied because he was
not mentally competent on the day he entered his pleas,
and, therefore, his pleas were not knowingly, volunta-
rily, and intelligently made. Despite framing the issue
this way, the defendant focuses his analysis solely on
his competency at the time of the plea. ‘‘It is clear,
however, that the defendant has conflated the inquiry
regarding a knowing and voluntary plea with the issue
of his competency, despite these being two separate
issues. The purpose of the knowing and voluntary
inquiry is to determine whether the defendant actually
understands the significance and consequences of a
particular decision and whether the decision is unco-
erced. . . . The focus of a competency inquiry, by con-
trast, is the defendant’s mental capacity; the question
is whether he has the ability to understand the proceed-
ings.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Ducharme, 134 Conn. App. 595, 599, 39
A.3d 1183, cert. denied, 305 Conn. 905, 44 A.3d 181
(2012).
   ‘‘We review the court’s determination of competency
under an abuse of discretion standard.’’ Id., 600. General
Statutes § 54-56d (a) provides in relevant part that ‘‘a
defendant is not competent if the defendant is unable
to understand the proceedings against him or her or to
assist in his or her own defense.’’ Moreover, when mak-
ing the determination as to ‘‘whether the trial court
[has] abused its discretion, this court must make every
reasonable presumption in favor of [the correctness of]
its action. . . . Our review of a trial court’s exercise
of the legal discretion vested in it is limited to the
questions of whether the trial court correctly applied
the law and could reasonably have reached the conclu-
sion that it did. . . . Essentially, we examine the rele-
vant record to determine whether the trial court
reasonably could have concluded that the defendant
was competent to plead guilty. In doing so, we give
deference to the trial court’s findings of fact because
the trial court has the benefit of firsthand review of
the defendant’s demeanor and responses during the
canvass.’’ (Citation omitted; internal quotation marks
omitted.) State v. Ducharme, 134 Conn. App. 600. ‘‘To
the extent that the trial court has made findings of fact,
our review is limited to deciding whether such findings
were clearly erroneous.’’ (Internal quotation marks
omitted.) State v. Davalloo, 153 Conn. App. 419, 431,
101 A.3d 355, cert. granted on other grounds, 314 Conn.
949,      A.3d       (2014).
    The defendant claims that his pleas of guilty were
not knowing, intelligent, and voluntary because, at the
time that he entered his pleas, his medication was low,
he was acting under impulse, was stressed, and in a
manic state. Given our review of the record, we find
this argument to be unpersuasive. The trial court set
forth the factual findings it relied upon in ruling on the
defendant’s motion to vacate his guilty pleas. Specifi-
cally, the court found that ‘‘[the defendant] understood
what was going on, he wanted to resolve the matter,
wanted to get it behind him and, while he thought the
sentence was overly harsh, he was prepared to accept
it; and while he didn’t agree with every single detail the
prosecutor put on the record, he basically agreed it was
a correct statement of what happened. . . . And I
thought it was a validly entered plea, and I still do.’’
These findings are adequately supported by the evi-
dence adduced at the defendant’s competency hearing
and, therefore, are not clearly erroneous. Moreover,
they are sufficient to support the court’s conclusion
that the defendant’s pleas were entered knowingly,
intelligently, and voluntarily.
   ‘‘The distinction that one can be competent to stand
trial but not competent to plead guilty was considered
and rejected by the United States Supreme Court in
Godinez v. Moran, 509 U.S. 389, 113 S. Ct. 2680, 125 L.
Ed. 2d 321 (1993).’’ State v. Ducharme, supra, 134 Conn.
App. 603. The United States Supreme Court determined
that the competency standard for trial and to plead
guilty is ‘‘whether the defendant has sufficient present
ability to consult with his lawyer with a reasonable
degree of rational understanding and has a rational as
well as factual understanding of the proceedings against
him.’’ (Internal quotation marks omitted.) Godinez v.
Moran, supra, 396.
   During Judge Devlin’s canvass, the defendant stated
that he was on medications, but that he clearly under-
stood the proceedings. Further, he stated that he was
satisfied with the legal advice he received from his
attorney. Last, he stated that he understood the four
charges to which he pleaded guilty. Thus, the defendant
was able to consult his lawyer with a reasonable degree
of rational understanding, and answered affirmatively
as to whether he had a factual understanding of the
proceedings against him. Therefore, the court did not
abuse its discretion by finding that the defendant was
competent when he entered his guilty pleas in accor-
dance with the standard set forth in Moran.
                            II
   The defendant next claims that the court conducted
an improper plea canvass by failing to comply substan-
tially with Practice Book § 39-19 (1). As a result, he
contends, his guilty pleas were not knowingly, volunta-
rily, and intelligently made. The defendant acknowl-
edges that this claim was not raised in his trial motion
and therefore requests review under State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989).5
   Under Golding, ‘‘a defendant can prevail on a claim
of constitutional error not preserved at trial only if all
of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the
claim is of constitutional magnitude alleging the viola-
tion of a fundamental right; (3) the alleged constitu-
tional violation clearly exists and clearly deprived the
defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt. In the absence of any one of these
conditions, the defendant’s claim will fail.’’ (Emphasis
in original; footnote omitted.) Id. The first two prongs
of Golding are satisfied by the defendant, but the claim
fails under the third prong because there was no consti-
tutional violation during the plea canvass, as the defen-
dant claims.
  The defendant contends that the court did not comply
with the Practice Book §§ 39-19 and 39-20 in the follow-
ing ways: The court did not ask him whether he dis-
cussed the nature of the charges with his appointed
counsel; the court failed to advise him of the elements
of larceny; the court incorrectly stated the elements of
unlawful restraint; and the court did not inquire on the
record whether the defendant’s willingness to plead
guilty resulted from prior discussions between the pros-
ecuting authority and the defendant or his counsel. Yet,
because the defendant’s claim is unpreserved, review of
it is limited to whether the canvass was constitutionally
adequate under the third prong of Golding. We do so
by applying the standards set forth in Boykin v. Ala-
bama, 395 U.S. 238, 243, 89 S. Ct. 1709, 23 L. Ed. 2d
274 (1969). See State v. Ducharme, supra, 134 Conn.
App. 604–607 and 606 n.7.
   This court in Ducharme, when rejecting the defen-
dant’s claim that his plea was not knowing and volun-
tary, stated: ‘‘[P]recise compliance with the provisions
[of the Practice Book] is not constitutionally required.
. . . Accordingly, this court’s analysis focuses on
whether the federal constitutional principles were satis-
fied rather than on scrupulous compliance with the
provisions of the rules of practice.’’ (Citation omitted;
internal quotation marks omitted.) Id., 605–606. In this
case, the plea canvass started as follows:
  ‘‘The Court: All right. Have you had enough time to
think about your decision to plead guilty to these
charges?
  ‘‘[The Defendant]: Pretty much.
  ‘‘The Court: Okay. Have you talked with your lawyer;
Attorney [William R.] Schipul, about the nature of these
charges and their elements, and their penalties and the
evidence that the state claims it has to prove that you’re
guilty? Have you talked about that?6
  ‘‘[The Defendant]: Pretty much.
  ‘‘The Court: Okay. Are you satisfied with the legal
advice you’ve received from your lawyer?
  ‘‘[The Defendant]: Pretty much.
   ‘‘The Court: Okay. Now, when you say, pretty much,
I’m taking that to mean that—
  ‘‘[The Defendant]: Satisfied.
  ‘‘The Court: Okay.’’ (Footnote added.)
   When evaluating the federal constitutional principles,
this court must look to the requirements stated in Boy-
kin. Under Boykin, a defendant must be cognizant prior
to entering a guilty plea of the following three constitu-
tional rights: (1) the privilege against compulsory self-
incrimination; (2) the right to trial by jury; and (3) the
right to confront one’s own accusers. Boykin v. Ala-
bama, supra, 395 U.S. 243.
  The following colloquy that occurred between the
court and the defendant during the plea canvass shows
that the principles in Boykin were met:
   ‘‘The Court: . . . All right. The main point I need to
ask about . . . is this: you need to understand that by
pleading guilty to these charges you are giving up your
right to have a trial on these charges. Do you under-
stand that?
  ‘‘[The Defendant]: Yes.
   ‘‘The Court: In other words, you could continue with
your not guilty plea and elect a trial in front of either
a judge or a jury where the state would have to prove
that you were guilty beyond a reasonable doubt. Do
you understand that?
  ‘‘[The Defendant]: Yes, I do.
   ‘‘The Court: And if you had a trial, you’d have a right
to the assistance of your lawyer; you could confront
and cross-examine any of the witnesses that the state
called against you; you could call witnesses on your
own side of the case; you could testify if you wanted
to at your trial or you wouldn’t have to, you could keep
silent, and nobody could make you testify or incriminate
yourself, it would be your choice; you could also assert
any legal or factual defenses that you might have to
these charges. But by pleading guilty, you give up all
those rights. Do you understand that?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Okay. Is your plea voluntary and of your
own free will?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Is anybody threatening you or forcing
you in any way to get you to plead?
  ‘‘[The Defendant]: No.’’
   It is clear from the record that the defendant was
apprised of his constitutional rights and that there was
no violation of the principles set forth in Boykin. The
defendant was told about, and responded affirmatively
to his understanding of, his right to not incriminate
himself, his right to trial by jury, and his right to confront
his own accusers. ‘‘A defendant can voluntarily and
understandingly waive these rights without literal com-
pliance with the prophylactic safeguards of Practice
Book [§§ 39-19 and 39-20]. Therefore . . . precise com-
pliance with the provisions [of the Practice Book] is
not constitutionally required.’’ (Internal quotation
marks omitted.) State v. Ducharme, supra, 134 Conn.
App. 605–606. Because the Boykin requirements were
met, there was no procedural error, and no constitu-
tional violation exists that deprived the defendant of a
fair trial.
                             III
  Finally, the defendant argues that his trial counsel
rendered ineffective assistance, and therefore the court
abused its discretion when it denied the defendant’s
motion to vacate his guilty pleas. We disagree.
   ‘‘The following legal principles and standards inform
our review of the court’s decision. Before a guilty plea
is accepted a defendant may withdraw it as a matter
of right. Practice Book [§ 39-26]. After a guilty plea is
accepted but before the imposition of sentence the
court is obligated to permit withdrawal upon proof of
one of the grounds in [Practice Book § 39-27]. . . . The
burden is always on the defendant to show a plausible
reason for the withdrawal of a plea of guilty. . . . To
warrant consideration, the defendant must allege and
provide facts which justify permitting him to withdraw
his plea under [Practice Book § 39-27]. . . . Whether
such proof is made is a question for the court in its
sound discretion, and a denial of permission to with-
draw is reversible only if that discretion has been
abused.’’ (Citation omitted; internal quotation marks
omitted.) State v. Gay, 108 Conn. App. 211, 216–17, 947
A.2d 428, cert. denied, 288 Conn. 913, 954 A.2d 186
(2008). If a defendant believes that he received ineffec-
tive assistance of counsel, he can move to vacate his
guilty pleas under Practice Book § 39-27 (4).
  ‘‘A defendant must satisfy two requirements . . . to
prevail on a claim that his guilty plea resulted from
ineffective assistance of counsel. . . . First, he must
prove that the assistance was not within the range of
competence displayed by lawyers with ordinary training
and skill in criminal law . . . . Second, there must
exist such an interrelationship between the ineffective
assistance of counsel and the guilty plea that it can be
said that the plea was not voluntary and intelligent
because of the ineffective assistance. . . . In
addressing this second prong, the United States
Supreme Court held in Hill v. Lockhart, 474 U.S. 52,
[59] 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985), that to satisfy
the prejudice requirement, the defendant must show
that there is a reasonable probability that, but for coun-
sel’s errors, he would not have pleaded guilty and would
have insisted on going to trial. . . . The resolution of
this inquiry will largely depend on the likely success of
any new defenses or trial tactics that would have been
available but for counsel’s ineffective assistance. . . .
A reviewing court can find against the [defendant] on
whichever ground is easier.’’ (Citation omitted; internal
quotation marks omitted.) State v. Gay, supra, 108
Conn. App. 217–18.
   The defendant argues that he never had adequate
discussions with his attorney about the nature of the
charges, which rendered the defendant’s appointed
counsel ineffective. Contrary to this proposition, how-
ever, the defendant stated on the record that he was
satisfied with the legal advice he received from his
attorney. In State v. Sutton, 95 Conn. App. 139, 145, 895
A.2d 805, cert. denied, 278 Conn. 920, 901 A.2d 45 (2006),
this court, in ruling that the trial court did not abuse
its discretion in denying the defendant’s motion to with-
draw his guilty plea on the basis of ineffective assistance
of counsel, noted that, at the time of the plea, the defen-
dant had affirmed and was satisfied with counsel’s
advice.
   Additionally, the defendant argues that ‘‘the fact that
[appointed counsel] failed to advise the court of [the
defendant’s] highly aggressive and agitated state . . .
overwhelmingly suggests that [the defendant] was
denied effective assistance of counsel at a critical stage
of the proceeding.’’ This second argument is unpersua-
sive as well. The court already was aware of the defen-
dant’s mental health issues because the court had
conducted a competency hearing prior to the plea can-
vass. Moreover, the hearing on December 22, 2011, was
not the first time the defendant was before Judge
Devlin.
   The defendant stated during his plea canvass that
‘‘[a]ll I got to say, Your Honor, is, I know, and I got to
accept responsibility for my actions and I—I said on
the record that I’m guilty, but I don’t feel that the punish-
ment that the court’s about to impose on me warrants
that. I don’t think the court took in consideration my
mental health issues. But that’s neither here or there.
I mean, I still love my ex-wife, I still care about her.
And I’m wrong and I should be punished. I just want
to go on with my life.’’ This contention, that he knew
he pleaded guilty and thought that his punishment did
not fit the crime, does not amount to proof that he
would have pleaded not guilty and insisted on going to
trial but for his appointed counsel’s alleged ineffec-
tiveness.
   The defendant’s argument is further weakened by his
affirmative answer during the canvass to the trial court’s
question as to whether he understood that he could
continue with a not guilty plea and elect a trial in front
of either a judge or a jury, and that if he elected to go
to trial, the state would need to prove its case beyond
a reasonable doubt. This is further proof that the defen-
dant has not shown that there was a reasonable proba-
bility that, but for counsel’s alleged errors, he would
have pleaded not guilty and insisted on going to trial.
Although Practice Book § 39-27 (4) provides grounds
for allowing a defendant to withdraw his guilty plea
after its acceptance, in this case, trial counsel was effec-
tive and, therefore, there was no abuse of discretion in
denying the defendant’s motion to vacate his guilty
pleas.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant also claims that the court violated his state constitutional
right to due process and violated General Statutes § 54-64f by failing to
conduct an evidentiary hearing, and finding by clear and convincing evidence
that he had violated a condition of his release before modifying those condi-
tions. We do not reach the merits of this claim because it is moot.
   ‘‘General Statutes § 54-63g allows defendants to seek immediate review of
an allegedly unauthorized condition of pretrial release.’’ (Footnote omitted.)
State v. Hopkins, 62 Conn. App. 665, 679, 772 A.2d 657 (2001). ‘‘It is axiomatic
that the exclusive method to challenge an order pertaining to bail is to file
a petition for review with this court pursuant to . . . § 54-63g.’’ State v.
Crosby, 125 Conn. App. 775, 781, 9 A.3d 794 (2011). Here, because the
defendant filed no such petition and has already been sentenced, ‘‘[w]e
cannot . . . afford the defendant any practical relief on a claim concerning
conditions of pretrial release. . . . As such, the claim is moot and we do
not have jurisdiction to afford review.’’ (Citation omitted.) State v. Hopkins,
supra, 679.
   2
     The defendant allegedly represented in a letter to the bondsman that
there were funds on deposit in his account to pay the bond. The letter was
addressed to the defendant and signed by a David Moreshead, an attorney
who was deceased as of the date on the letter.
   3
     General Statutes § 54-63g provides in relevant part: ‘‘Any accused person
or the state, aggrieved by an order of the Superior Court concerning release,
may petition the Appellate Court for review of such order. Any such petition
shall have precedence over any other matter before said Appellate Court
and any hearing shall be heard expeditiously with reasonable notice.’’
   4
     Practice Book § 39-19 provides in relevant part: ‘‘The judicial authority
shall not accept the plea without first addressing the defendant personally
and determining that he or she fully understands:
   ‘‘(1) The nature of the charge to which the plea is offered;
   ‘‘(2) The mandatory minimum sentence, if any;
   ‘‘(3) The fact that the statute for the particular offense does not permit
the sentence to be suspended;
   ‘‘(4) The maximum possible sentence on the charge, including, if there
are several charges, the maximum sentence possible from consecutive sen-
tences and including, when applicable, the fact that a different or additional
punishment may be authorized by reason of a previous conviction; and
   ‘‘(5) The fact that he or she has the right to plead not guilty or to persist
in that plea if it has already been made, and the fact that he or she has the
right to be tried by a jury or a judge . . . .’’
   Practice Book § 39-20 provides in relevant part: ‘‘The judicial authority
shall not accept a plea of guilty . . . without first determining, by addressing
the defendant personally in open court, that the plea is voluntary and is not
the result of force or threats or of promises apart from a plea agreement.
The judicial authority shall also inquire as to whether the defendant’s willing-
ness to plead guilty . . . results from prior discussions between the prose-
cuting authority and the defendant or his . . . counsel.’’
   Practice Book § 39-21 provides: ‘‘The judicial authority shall not accept
a plea of guilty unless it is satisfied that there is a factual basis for the plea.’’
   5
     The defendant also seeks relief under the plain error doctrine pursuant
to Practice Book § 60-5. We are not persuaded that this claim warrants
reversal under the plain error doctrine.
   6
     The defendant claims that because this question was not asked again
when the court, Devlin, J., stated after a brief colloquy with him that it
would canvass him again, the court did not comply with Practice Book § 39-
19 (1).